Citation Nr: 1548221	
Decision Date: 11/17/15    Archive Date: 11/25/15

DOCKET NO.  12-01 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for choroidal melanoma tumor of the left eye, to include as a result of herbicide exposure or as secondary to service-connected diabetes mellitus type II.  

2.  Entitlement to service connection for right ear hearing loss.  

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  

4.  Entitlement to a compensable disability rating for left ear hearing loss.  

5.  Entitlement to an increased disability rating in excess of 20 percent for diabetes mellitus type II with erectile dysfunction, right eye diabetic retinopathy, and bilateral peripheral neuropathy of the lower extremities.  


REPRESENTATION

Appellant represented by:	Stacey Penn Clark, Attorney


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to March 1971.  

The issue of entitlement to service connection for choroidal melanoma tumor of the left eye comes to the Board of Veterans' Appeals (Board) from a March 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

Additionally, an August 2013 decision by the RO in Atlanta, Georgia denied the Veteran's claim of entitlement to service connection for right ear hearing loss.  Subsequently, in November 2013, the Veteran submitted a timely notice of disagreement (NOD) with the August 2013 RO decision.  See 38 C.F.R. § 20.201 (2015).  

Similarly, a May 2014 decision by the Nashville RO denied the Veteran's claims of entitlement to service connection for posttraumatic stress disorder (PTSD), entitlement to a compensable disability rating for left ear hearing loss, and entitlement to an increased disability rating in excess of 20 percent for diabetes mellitus type II with erectile dysfunction, right eye diabetic retinopathy, and bilateral peripheral neuropathy of the lower extremities.  Subsequently, in October 2014, the Veteran submitted a timely notice of disagreement (NOD) with the May 2014 RO decision.  See 38 C.F.R. § 20.201.  

When a claimant files a timely NOD, the RO must prepare and send to the claimant a statement of the case (SOC).  38 C.F.R. §§ 19.26, 19.29 (2015).  Thus, although the issues of entitlement to service connection for right ear hearing loss and PTSD, entitlement to a compensable disability rating for left ear hearing loss, and entitlement to an increased disability rating in excess of 20 percent for diabetes mellitus type II were not certified to the Board on appeal, the Board will address them for the sole purpose of ensuring the issuance of an SOC, as it does not appear from the record currently before the Board that an SOC has yet been issued addressing those particular issues.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, a remand is required in order to conduct additional development and to afford the Veteran due process.  Specifically, regarding his claim of entitlement to service connection for choroidal melanoma tumor of the left eye, VA must attempt to obtain relevant private treatment records and the Veteran must be provided with an adequate VA eye examination which properly considers a theory of secondary service connection.  Additionally, the Veteran must be provided with a statement of the case (SOC) regarding his claims of entitlement to service connection for right ear hearing loss and PTSD, entitlement to a compensable disability rating for left ear hearing loss, and entitlement to an increased disability rating in excess of 20 percent for diabetes mellitus type II.  


I.  Service Connection - Choroidal Melanoma Tumor of the Left Eye  

VA's duty to assist includes obtaining a medical examination when such is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014).  VA must provide an examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Post-service VA and private treatment records document the Veteran's choroidal melanoma tumor of the left eye.  The Veteran has claimed that this condition is due to presumed herbicide exposure during active service or that it is secondary to his service-connected diabetes mellitus type II.  Significantly, the Veteran reported at an October 2011 decision review officer (DRO) conference that his private physician, Dr. W of Hamilton Eye Group, had indeed suggested his left eye condition was related to diabetes mellitus and/or herbicide exposure.  

VA is obligated to make reasonable efforts to obtain records not in the custody of a Federal department or agency, such as from private medical care providers; such reasonable efforts will generally consist of an initial request for the records, and if the records are not received, at least one follow up request.  38 C.F.R. § 3.159(c)(1) (2015).  Here, while the Veteran was afforded 30 days to obtain and submit evidence from his private physician, it does not appear that the RO attempted to obtain any additional private treatment records following the October 2011 DRO conference wherein the Veteran referred to a potential positive private nexus opinion.  Therefore, such records must be sought upon remand.  

Additionally, absent a reason to question the Veteran's credibility in this regard, the Board finds the Veteran's report regarding a statement by his private physician to be at least some indication that his left eye condition may be associated with his diabetes mellitus or exposure to herbicides.  While the Veteran was previously afforded a February 2010 VA eye examination, the VA examiner did not address the Veteran's claim that his left eye condition was due to presumed herbicide exposure or secondary to diabetes mellitus.  Therefore, the Board finds that an addendum VA opinion is necessary prior to determining the etiology of the Veteran's choroidal melanoma tumor of the left eye, to include as due to herbicide exposure or as secondary to service-connected diabetes mellitus type II.  See 38 C.F.R. § 3.159(c)(4), 3.310 (2015).  


II.  SOC - Various Claims

As noted in the Introduction above, RO decisions in August 2013 and May 2014 denied the Veteran's claims of entitlement to service connection for right ear hearing loss and PTSD, entitlement to a compensable disability rating for left ear hearing loss, and entitlement to an increased disability rating in excess of 20 percent for diabetes mellitus type II.  Following these decisions, the Veteran subsequently submitted timely NODs in November 2013 and October 2014.  See 38 C.F.R. § 20.201.  

An SOC is required when a claimant protests a determination.  38 C.F.R. §§ 19.26, 19.29.  To date, no SOC has been furnished in response to the Veteran's timely NODs regarding his claims of entitlement to service connection for right ear hearing loss and PTSD, entitlement to a compensable disability rating for left ear hearing loss, and entitlement to an increased disability rating in excess of 20 percent for diabetes mellitus type II, or at least no SOC has been associated with the claims file that is now before the Board.  Therefore, remand is required for the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  The SOC must be issued unless the Veteran's claims are resolved, such as by a complete grant of the benefits sought, or withdrawal of the NODs.  

The remanding of these particular issues must not be read as an acceptance of jurisdiction over the same by the Board.  The Board may only exercise jurisdiction over an issue after an appellant has filed both a timely NOD to a decision denying the benefit sought and a timely substantive appeal after issuance of an SOC.  38 U.S.C.A. § 7105; Roy v. Brown, 5 Vet. App. 554 (1993).  The AOJ should return the issues of entitlement to service connection for right ear hearing loss and PTSD, entitlement to a compensable disability rating for left ear hearing loss, and entitlement to an increased disability rating in excess of 20 percent for diabetes mellitus type II to the Board only if the Veteran perfects his appeal in accordance with the provisions of 38 U.S.C.A. § 7105.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding relevant private treatment records, including from Hamilton Eye Group, after obtaining authorization from the Veteran as required.  Ensure that all such pertinent records are associated with the claims file and all responses, positive or negative, are properly documented.  

2.  After the above development, return the claims folder to the February 2010 VA examiner, or an equally qualified examiner, for review of the entire claims file, including this Remand.  Any additional examination or testing of the Veteran may be conducted, if deemed necessary by the examiner.  

The examiner must provide an adequate supplemental opinion, including a complete rationale for any and all conclusion reached, as to whether it is as least as likely as not (a 50 percent probability or greater) that the Veteran's choroidal melanoma tumor of the left eye is due to presumed herbicide exposure during active service, or whether it is caused by or aggravated by the Veteran's service-connected diabetes mellitus type II.  

If the examiner finds that it is as least as likely as not (a 50 percent probability or greater) that the Veteran's choroidal melanoma tumor of the left eye is aggravated by his service-connected diabetes mellitus type II, the examiner must also provide an opinion as to the baseline level of severity of the Veteran's choroidal melanoma tumor of the left eye prior to any such aggravation.  

The term "aggravated" as used herein refers to a permanent worsening of the underlying condition beyond the natural progression of the disease, as contrasted with temporary or intermittent flare-ups of symptomatology which resolve with return to baseline level of disability.  

A thorough rationale, to include reference to relevant evidence of record as appropriate, should be provided for any opinion expressed.  

3.  After the above development, readjudicate the Veteran's claim of entitlement to service connection for choroidal melanoma tumor of the left eye, to include as a result of herbicide exposure or as secondary to service-connected diabetes mellitus type II.  If any benefit sought remains denied, provide the Veteran and his attorney a supplement statement of the case (SSOC) and allow a reasonable opportunity to respond, after which the matter should be returned to the Board for further adjudication, if otherwise in order.  

4.  Issue an SOC addressing the issues of entitlement to service connection for right ear hearing loss and PTSD, entitlement to a compensable disability rating for left ear hearing loss, and entitlement to an increased disability rating in excess of 20 percent for diabetes mellitus type II.  The Veteran and his attorney must be advised of the time limit in which he may file a substantive appeal as to those issues.  38 C.F.R. § 20.302(b) (2015).  If, and only if, the Veteran timely perfects an appeal as to any of those issues, return the matters to the Board for further appellate consideration, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




